NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1 and 3 (and cancelation of claim 2) in the Amendment filed December 15, 2021 have been received and considered by Examiner.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the prior art of record does not teach or suggest to one of ordinary skill in the art at the time of the invention the claimed method of constructing a sleeve for protecting an electronic member connected to a wiring harness against exposure to heat having all of the claimed method steps and where the thus produced sleeve has all structural and compositional limitations, including a tubular member and a positioning member having a tubular portion and at least one resilient finger, where the finger extends in oblique relation to the wall of the tubular member, and where the positioning member including the at least one resilient finger meets all functional limitations recited in the last five lines of claim 1. Functional limitations are met when the art is capable of performing the claimed function. MPEP 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782